Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We further find that the defendant was afforded "meaningful representation” (see, People v Baldi, 54 NY2d 137, 147), despite his trial counsel’s acquiescence in the impeachment of the credibility of his client on the stand with prior convictions previously ruled inadmissible pursuant to a pretrial Sandoval ruling. As the trier of fact, the court is presumed to have evaluated the evidence only for the purpose of impeaching the defendant’s credibility and not as evidence of guilt of the crimes charged (see, People v Moreno, 70 NY2d 403, 406). Mollen, P. J., Mangano, Fiber and Sullivan, JJ., concur.